Citation Nr: 0636066	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant is entitled to dependency and 
indemnity compensation (DIC) pursuant to the provisions of 
38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and R. S. 




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant was the surviving spouse of a veteran whose 
active duty service included the period from January 1945 to 
May 1946 and from September 1950 to March 1952.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2003 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In March 2004 the issues were remanded for further 
development.  In August 2006 a waiver for RO review of 
additional evidence was received from the appellant.  

The appellant testified at Board hearings dated in August 
2004 and March 2006.  During her March 2006 Board hearing, 
the appellant indicated that she was the veteran's second 
wife and testified that she did not know if the veteran 
received payment at a married rate.  The Board hereby refers 
this matter to the RO for appropriate action.  

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran died in December 2001, the cause of death 
listed on his death certificate was sepsis due to multiple 
myeloma; other significant conditions were renal failure, GI 
bleeding, lumbar degenerative spine disease.  

2.  At the time of his death, service connection was in 
effect for chronic low back disorder; assigned a 40 percent 
maximum rating during his lifetime.  

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of active duty 
service or any service-connected disability.  

4.  The veteran was not evaluated as being totally disabled 
from service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously from the date of discharge from service for a 
period of not less than 5 years immediately preceding death, 
nor was the veteran a prisoner of war.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the July 2002 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
July 2002 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2002 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the instant case, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish ratings or effective dates for issues on appeal, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since the Board 
concludes below that the evidence is against the veteran's 
claims, any questions as to the appropriate ratings and 
effective dates to be assigned are rendered moot. 

Entitlement to service connection for the cause of the 
veteran's death.  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the death certificate to be the following:  
sepsis due to multiple myeloma; other significant conditions 
were renal failure, GI bleeding, lumbar degenerative spine 
disease.  The Board first considers whether any of these 
disorders were related to the veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record indicates that the veteran during his 
lifetime was granted service connection in effect for a low 
back disability.  He was initially granted service connection 
in June 1961 and the claims folder is replete with treatment 
for the disability.  The veteran's service medical records 
are negative for any disorders due to myeloma, renal failure, 
or gastro-intestinal bleeding.  The record is also devoid of 
any post-service evidence of these disorders for many years 
after service.  July 1988 VA medical records revealed that 
the veteran underwent upper gastrointestinal series, 
transfusion of packed red blood cells, and had a history of 
coronary arteriosclerotic heart disease.  In 1991 the veteran 
had a cardiac transplantation.  A May 1994 letter from a 
private doctor explained that since the time of the veteran's 
transplant, there was a worsening of the veteran's back 
disorder.  Bone density studies from 1992 and 1993 showed 
diffuse osteopenia without signs of improvement.  The doctor 
indicated that the veteran's long-term immunosuppresion with 
corticosteroids was likely responsible for the veteran's 
reduced bone mass.  A January 2000 letter from a private 
doctor reported that the veteran's MRI showed multiple 
geographic foci of marrow signal alteration seen involving 
the lower thoracic, lumbar and sacral segments of the spine 
that were highly suggestive of the veteran's known multiple 
myeloma.  A September 2001 VA examination included a 
diagnosis of multiple myeloma with lumbar involvement.  The 
examiner opined that the veteran's degenerative disc disease 
worsened most likely due to multiple myeloma involvement of 
the lumbar spine.  

The above evidence has demonstrated that there is no 
continuity of pertinent symptomatology to relate the causes 
of the veteran's death consisting of sepsis/ myeloma, renal 
failure, gastrointestinal disorder to service.  The onset of 
these disorders was many years after service.  The medical 
evidence also suggested that the veteran's service-connected 
low back disorder was aggravated by his non-service connected 
myeloma.  

The Board recognizes that the veteran's service-connected 
lumbar degenerative spine disease was among the significant 
contributing conditions listed on the veteran's death 
certificate.  Nevertheless, a June 2006 Medical Opinion from 
the Veterans Health Administration (VHA) by the Chief of 
Hematology/Oncology found that it is not as likely as not 
that the veteran's service-connected lumbosacral strain with 
degenerative disease was etiologically related to the 
immediate or underlying causes of the veteran's death.  The 
examiner also opined that it is not as likely as not that the 
veteran's service-connected lumbosacral strain with 
degenerative disease contributed substantially or materially 
to his death.  The Board finds this opinion to be probative 
as it was rendered by a competent medical professional after 
having reviewed the claims folder.  Furthermore, there is no 
medical evidence in the file to contradict the VHA opinion.  
The appellant has argued that various of the veteran's non-
service connected disorders, to include kidney problems, were 
due to his service-connected low back disorder.  However, the 
appellant veteran as a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The appellant also contends that the veteran's myeloma was a 
result of exposure to radioactive fall out from nuclear 
testing during his service in World War II.  Regardless of 
the ships the veteran was stationed on in service, a review 
of his personnel records has shown that the veteran's service 
during Word War II ended in May 1946, which was prior to the 
first nuclear tests conducted in the summer of 1946.  See 
http://ww.history.navy.mil/faqs/faq4-1.htm (last visited 
October 17, 2006).  

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was related to his military service.  In 
reaching this determination, the Board is unable to find such 
a state of approximate balance of the positive evidence to 
otherwise warrant a favorable decision. 38 U.S.C.A. § 
5107(b).

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  

The appellant provided notice of her remarriage during the 
pendency of this appeal.  The marriage certificate is dated 
February 4, 2004 and the appellant was 74 years old at the 
time of this marriage.  Thus the veteran's remarriage is not 
a bar for DIC benefits under the current 38 C.F.R. § 3.55, 
which stipulates that on or after January 1, 2004, the 
remarriage of a surviving spouse after the age of 57 shall 
not bar the furnishing of benefits relating to dependency and 
indemnity compensation.

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  
38 C.F.R. § 3.22.  Benefits are also payable if the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.

As discussed above, the veteran's sole service-connected 
disorder was his low back and the highest evaluation assigned 
during his lifetime was 40 percent.  The veteran was 
therefore not granted service connection for a disability or 
disabilities rated as totally disabling for a period of 10 or 
more years, or for a period of five or more years from his 
discharge from service.  At the time of his death, the 
veteran did have a pending claim for a total disability 
compensation rating based on individual unemployability 
(TDIU), which is intertwined with his accrued benefits claim 
addressed in the Remand below.  Nevertheless, assuming that 
TDIU for accrued benefit purposes is granted, the appellant 
still would not meet the DIC criteria as the veteran filed 
the TDIU claim in May 2001.  Thus the earliest effective date 
allowable under the law would be May 2000.  38 C.F.R. § 
3.400.  

It is thus clear from these undisputed facts that the 
provisions of 38 U.S.C.A. § 1318 have not been met.  That is, 
the veteran was not rated totally disabling for 10 or more 
years immediately preceding death, or continuously rated 
totally disabling for at least 5 years from the date of his 
separation from service (either schedular or based on 
unemployability).  There also is no indication that the 
veteran had prisoner of war status.  Accordingly, the 
appellant's claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death and DIC benefits is denied.  To this extent 
the appeal is denied.  


REMAND

As for the appellant's accrued benefits claim, the veteran's 
September 2001 VA examination showed that he was in receipt 
of Social Security Administration (SSA) benefits.  These 
records need to be obtained and associated with the claims 
folder.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
this case is being remanded, the appellant should be sent 
notice as to the type of evidence that is needed to establish 
both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
	
2.  The RO should obtain the veteran's 
SSA records, to include underlying 
medical records associated with the 
pertinent determinations, and include 
them in the claims folder.  
		
3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


